Citation Nr: 1701974	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and post-traumatic stress disorder (PTSD).

(The issues of entitlement to increased ratings for the Veteran's service connected sinusitis, headaches, and hemorrhoids will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board notes the Agency of Original Jurisdiction (AOJ) denied service connection for PTSD in a subsequent December 2014 rating decision; however, the Veteran's initial claim for depression includes any psychiatric disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, PTSD is included in the present appeal.

This matter was previously before the Board in March 2010 and June 2012, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in January 2010 prior to the remand.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current diagnosis of a personality disorder; the preponderance of the evidence indicates that he does not have a current diagnosis of an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.127 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2007 and February 2014.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes service, VA and private treatment records, as well as records from the Social Security Administration.  The Board notes the Veteran's appeals of the initial ratings assigned for sinusitis, headaches, and hemorrhoids were recently remanded to obtain potentially outstanding VA treatment records related to those disabilities; however, the record establishes the Veteran does not receive mental health treatment through the VA system.  Thus, a remand for this purpose would only serve to delay adjudication of the Veteran's claim.

The Board finds the December 2015 VA examination report is adequate to make an informed decision on the Veteran's claim.  The December 2015 examiner, who had previously examined the Veteran in October 2008, considered an accurate history of the claimed disability, including the Veteran's lay statements regarding events in service, and provided an adequate rationale to support his opinion that the Veteran does not have a diagnosis for an acquired psychiatric disorder, but rather has a personality disorder.  See 38 C.F.R. § 4.127 (indicating a personality disorder does not constitute a disease or injury for compensation purposes).  The December 2015 VA examiner discussed the potential psychiatric diagnoses referenced in the Veteran's treatment records and explained why the suggested diagnoses are not valid in the Veteran's case.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (indicating the current disability requirement for service connection is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim).

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2010, the Board remanded this matter so the AOJ could assist the Veteran with obtaining private treatment records related to treatment for depression.  In October 2010, the AOJ sent a letter to the Veteran asking him to provide releases so VA could obtain any relevant, outstanding private treatment records.  The Veteran failed to respond to the AOJ's request.  In June 2012, the Board remanded this matter so the AOJ could obtain the Veteran's VA treatment records since January 2010 and then schedule him for an examination to obtain a new opinion regarding his service connection claim for an acquired psychiatric disorder.  The requested treatment records were associated with the claims file prior to the Veteran's December 2015 examination.  As noted above, the Board finds the December 2015 examination adequate to make an informed decision of the Veteran's claim.  Thus, the AOJ has completed the additional development requested by the Board with respect to the Veteran's claim for an acquired psychiatric disorder.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the December 2015 VA examiner determined the Veteran does not have an acquired psychiatric disability, to include depression and PTSD, but rather has an unspecified personality disorder.  The December 2015 VA examiner based the personality disorder diagnosis on manifestations of antisocial and narcissistic symptoms evident during clinical examination and noted throughout the Veteran's treatment records.  The December 2015 VA examiner reported the Veteran manifests antisocial symptoms to include failure to conform to social norms with respect to lawful behaviors, deceitfulness, impulsivity or failure to plan ahead, irritability and aggressiveness, lack of remorse, irresponsibility, recklessness and difficulty with authority.  The December 2015 VA examiner also noted the Veteran manifests narcissistic symptoms to include grandiosity, feelings of being special or unique, the requirement of excessive admiration, a sense of entitlement, envy, arrogant behavior/attitude, and a lack of empathy.  The December 2015 VA examiner concluded these symptoms are more consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) diagnostic criteria for a personality disorder, as opposed to an acquired psychiatric disorder.

The Board notes service connection cannot be granted for a personality disorder because a personality disorder does not constitute a disease or injury for compensation purposes.  See 38 C.F.R. § 4.127.  The December 2015 VA examiner explained personality disorders, by their very nature, begin in a person's youth and are an enduring patter of inner experience and behavior that deviates markedly from the expectations of an individual's culture.  The December 2015 VA examiner noted cognition, affect, interpersonal functioning, and impulse control are all often affected in the presence of a personality disorder.  The December 2015 VA examiner explained this results in an enduring pattern that is inflexible and pervasive across a broad range of personal and social situations and causes distress or impairment in important areas of functioning, which accounts for the impairment the Veteran experiences in occupational and social functioning, to include the manifestations shown in service.

The Board acknowledges service connection may be granted for a mental disorder superimposed on a personality disorder; however, the record does not establish a mental disorder has been superimposed on the Veteran's diagnosed personality disorder in this case.  See 38 C.F.R. § 4.127.  The Veteran's treatment records include references to possible psychiatric diagnoses, but these references are not conclusive and do not conform to DSM diagnostic criteria.  See 38 C.F.R. § 4.125 (indicating psychiatric diagnoses must meet DSM diagnostic criteria for VA compensation purposes).

The first potential diagnosis noted in treatment records was provided by a private physician, D.T., M.D., in the early 2000s.  D.T., M.D., treated the Veteran for "stress disorder" during this period and prescribed Zoloft, but there is no substantive discussion of the onset of the condition noted in treatment records.  The December 2015 VA examiner explained "stress disorder" is not a DSM diagnosis and was not included in the DSM at the time of the Veteran's treatment.  The December 2015 VA examiner further explained the reference to "stress disorder" seems to refer to life stress during that period and not a diagnosis for an acquired psychiatric disorder, such as PTSD, in conformance with DSM standards.

The second potential diagnosis is a reference to treatment for depression first noted in VA treatment records in October 2007.  A January 2010 VA treatment note from a Mental Health Social Worker includes what the record terms a "provisional" diagnosis of depressive disorder.  More recent private treatment records also include references to depression related to chronic medical problems.  The December 2015 VA examiner commented on the Veteran's reports of depression.  He explained feeling depressed is not the same thing as a diagnosis for depressive disorder.  He also noted that depression is a symptom of a narcissistic personality disorder.  Thus, he concluded the Veteran has never had a diagnosis for a depressive disorder in conformance with DSM standards, to include during his period of active service.

Finally, the Board notes the Veteran has explicitly claimed service connection for PTSD.  The record does not include a PTSD diagnosis.  In January 2010, a VA Mental Health Social Worker indicated the Veteran reported possible PTSD symptoms, but the reported symptoms were not listed in the treatment records.  Further, the Board notes the Veteran's PTSD claim is premised on alleged events in Republic of Vietnam.  The record conclusively establishes the Veteran did not serve in the Republic of Vietnam during his period.  The Veteran's complete personnel file and DD-214s have been associated with the claims file, and they provide no indication of service in the Republic of Vietnam.  Evaluation reports included in the Veteran's personnel file show he was stationed in New Mexico during the period he has claimed to have served in the Republic of Vietnam.  The Veteran's reports of service in the Republic of Vietnam have also been inconsistent and inherently implausible throughout the appeal period, as explained by the December 2015 VA examiner.  In addition, the December 2015 VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).  None of these elements have been established in the Veteran's case.

In sum, the preponderance of evidence indicates the Veteran has a personality disorder, as opposed to an acquired psychiatric disorder.  The December 2015 examiner provided extensive reasons and bases as to why the references to depression and "stress disorder" during the appeal period do not constitute actual diagnoses, and further opined that all of the Veteran's symptoms were better explained by his personality disorder or reaction to life circumstances.  After addressing these matters, this examiner opined that the Veteran "does not have any mental health condition related to, caused by, or incurred in military service."  He further opined that the Veteran does not have a mental health condition that was aggravated during service.  The December 2015 examiner is a clinical psychologist and, as a full time mental health care provider with a PhD, the Board places a higher evidentiary value on his opinion than that of the VA social worker or the private family doctor.  Thus, the preponderance of the evidence establishes that the Veteran does not have a current diagnosis of an acquired psychiatric disorder, and has not had such a diagnosis during the appeal period.  

Finally, there is no evidence that establishes a mental disorder was superimposed on the currently diagnosed personalty disorder.  Service connection cannot be granted for a personality disorder because a personality disorder is not a disease or injury for VA compensation purposes.  As the preponderance of evidence is against the claim, the benefit-of-the doubt doctrine does not apply, and the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


